Citation Nr: 1317055	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-11 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was noted to have intermittent subluxation of the right humerus in an April 1967 service treatment record.

2.  Competent medical evidence indicates that recurrent right shoulder humeral subluxation could reasonably be expected to lead to long-term degenerative changes.  


CONCLUSION OF LAW

The criteria for establishing service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims service connection for his current right shoulder degenerative joint disease.  He argues that this disability is related to his right shoulder complaints during service.  

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that June 1967 and May 1969 service treatment records were reviewed by the VA examiner and are no longer in the claims file.  The claims file documents that in February 2008 and April 2008 the RO was unsuccessful in its attempts to obtain the missing records.  The Board will accept the VA examiner's thorough description of the missing records, and notes that the examiner's description of the May 1969 injury are consistent with the Veteran's own report from the examination.  In the absence of the presumed destroyed service medical records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The available service treatment records show that his entrance examination and medical history report revealed no complaints or findings of a right shoulder disability.  In April 1967, he was sent for a right shoulder x-ray for intermittent subluxation of the right humerus.  He was again sent for a right shoulder x-ray in June 1967.  Both x-rays were unremarkable.  On a March 1970 medical history report the Veteran denied having a painful or trick shoulder or elbow.  There were no abnormalities noted regarding the right shoulder on the March 1970 separation examination.

The Veteran complained of bilateral shoulder pain at January 2006 private pain management treatment.  Private orthopedic treatment records from December 2006 state that a prior injection into the right glenohumeral joint had provided some relief, and the Veteran received another one.  In August 2007 the Veteran had another injection, and it was noted that he had osteoarthritis.  

VA treatment records from January 2008 indicate that the Veteran had severe degenerative change involving the right shoulder and no acute osseous abnormality.

The Veteran had a VA examination in January 2008 at which he reported that during his military service, he fell down a ramp of an aircraft and hit his right shoulder on concrete.  The examiner reviewed claims file and noted that June 1967 service treatment records indicated recurrent right subluxation.  The Veteran was to follow up with a physician, but the record does not show subsequent treatment.  May 1969 service treatment records showed that the Veteran fell on his right shoulder one week before and had had sharp pain over the coracoid process since then.  There was good range of motion of the shoulder with pain on maximum extension.  X-rays were negative and the Veteran was diagnosed with bursitis.  The Veteran said that he had pain and a pulling sensation of the right shoulder when throwing after striking the right shoulder and that the symptoms have been progressively increasing since then.  On current examination range of motion was reduced and there was tenderness to palpation.  X-rays showed severe degenerative joint disease of the right shoulder.

The examiner felt that it was less likely as not that the current right shoulder osteoarthritis is directly related to the right shoulder bursitis from military service.  The rationale was that bursitis of the shoulder is not expected to lead to the severe glenohumeral degenerative changes found on the x-rays and evidenced on the physical examination.  As to the June 1967 treatment for recurrent subluxation of the right humerus, the examiner noted that the Veteran denied any shoulder problems before the 1969 injury.  He stated that if the Veteran did indeed have recurrent right shoulder humeral subluxation, this could be reasonably expected to lead to long-term degenerative changes.  The examiner concluded, however, that he could not resolve whether this particular problem began in military service or before the start of his military service without resorting to mere speculation since the Veteran denies any knowledge of this problem.  

The Veteran wrote in a June 2008 statement that he did not seek additional treatment during military service after the 1969 injury because he was moved around a lot and that he did not indicate shoulder trouble on his separation medical history report because he did not want his discharge to be delayed.

A private physician wrote in April 2009 that he had treated the Veteran since January 2006 for osteoarthritis of the right shoulder.  The Veteran reported having injuries to the right shoulder during military service.  The physician wrote that he did not know the nature of the injuries but that an injury to the joint can sometimes lead to arthritis years later.  Since he did not know the nature of the Veteran's 
in-service injuries he could not say with a degree of medical certainty whether the osteoarthritis was related to service.  

Upon review of the record and after resolving all doubt in the Veteran's favor, the Board finds that service connection for right shoulder degenerative joint disease is warranted.  Service treatment records in the claims file and as described by the VA examiner indicated the Veteran was seen for intermittent or recurrent subluxation of the right humerus in 1967.  While the Veteran explained to the VA examiner that he did not recall being seen for that particular complaint in service, the records nevertheless reveal he was, in fact, seen for intermittent/recurrent subluxation of the right humerus during service.  The examiner determined that the Veteran's in-service bursitis was not related to the current degenerative joint disease, but opined that if the Veteran did experience recurrent subluxation in service, such could reasonably be expected to lead to long-term degenerative changes.  

As the Board accepts the findings in the service treatment records that the Veteran did, in fact, experience recurrent subluxation during service, the examiner's opinion is sufficient to link the Veteran's current degenerative joint disease of the right shoulder to the recurrent subluxation noted during service.  Although the examiner noted it was unclear whether recurrent subluxation arose in service or prior to service, the normal findings on the entrance examination are sufficient, in the absence of evidence to the contrary, to show that he did not have a pre-existing right shoulder disability.  

Accordingly, after resolving all doubt in the Veteran's favor, service connection for right shoulder degenerative joint disease is granted.  


ORDER

Entitlement to service connection for a right shoulder disability is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


